Citation Nr: 0634250	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for blepharitis, 
bilateral, currently evaluated as 10 percent disabling.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served with the Mississippi National Guard.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

In October 2006, prior to the promulgation of a decision in 
the appeal, the Board received specific written notification 
from the veteran that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the veteran 
have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) and (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).
  
Prior to the hearing that was to be held before the 
undersigned in October 2006, the veteran withdrew his claim 
in writing.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
blepharitis, bilateral, currently evaluated as 10 percent 
disabling, is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


